Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 10/04/2021 has been entered. Claims 1-11 and 13-15 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegner (US 20180153518 A1).

Regarding claim 1, Wegner teaches a digital memory (102) adapted to store digital samples of a plurality of linear or pulse transmit waveforms. (Paragraph 21) Applicant discloses 

Further regarding claim 1, Wegner teaches a plurality of channel address counters, coupled to the digital memory, each adapted to address a 10sequence of digital samples of a transmit waveform stored in the memory independently of addressing a digital sample sequence by other channel address counters in the plurality. (Paragraph 21) Wegner discloses “The memory unit(s) can store pre-stored waveforms and coefficient data and information, which can be used in the implementation of generating a waveform, e.g., such as a spread-spectrum, wide instantaneous bandwidth, coherent, pseudo-random noise, and frequency and/or phase-coded waveform. The memory unit(s) can store data and information obtained from received and processed waveforms, which can be used to generate and transmit new waveforms”, thus the memory implies a plurality of channel address counters. The memory units addresses stored waveforms. Applicant discloses the language “adapted to”, which is not a positive limitation and thus does not have patentable weight. For examining purposes examiner is interpreting “adapted to” as configured to. 

Further regarding claim 1, Wegner teaches a plurality of transmitter output devices (108 and 109), 15coupled to the digital memory that are responsive to a sequence of digital waveform samples and adapted, when enabled, to produce a pulse or linear waveform for an array of transducer elements. (Paragraph 25-26, Paragraph 29, Claim.1, Fig.1A) Applicant discloses the language “adapted to”, which is not a positive limitation and thus does not have patentable weight. For examining purposes examiner is interpreting “adapted to” as configured to.

Further regarding claim 1, Wegner teaches an array of transducer elements (111) that are each 20coupled to an output of one or more of the plurality of transmitter output devices and adapted to produce an ultrasound beam from a transmit aperture when actuated by a pulse or linear waveform. (Paragraph 26-27, Paragraph 29-30, Claim.1, Fig.1A) Applicant discloses the language “adapted to”, which is not a positive limitation and thus does not have patentable weight. For examining purposes examiner is interpreting “adapted to” as configured to.

Further regarding claim 1, Wegner teaches wherein the plurality of channel address 25counters are further adapted to address different sequences of digital samples of different transmit waveforms stored in the digital memory. (Paragraph 21, Paragraph 26, Fig.1) Wegner discloses Output Amplifiers (109) which explicitly shows multiple channels, for example in Fig.1. Applicant discloses the language “adapted to”, which is not a positive limitation and thus does not have patentable weight. For examining purposes examiner is interpreting “adapted to” as configured to.


Further regarding claim 1, Wegner teaches wherein the plurality of transmitter output devices (108 and 109) are further adapted to transmit different 30waveforms from different elements of the transmit aperture during a common transmit event. (Paragraph 25-26, Paragraph 29, Claim.1, Fig.1A) Wegner discloses “RF waveform can be synthesized by Waveform Synthesizer and Beam Controller (108) from individual waveforms generated in the array elements of Waveform Synthesizer and Beam Controller (108), e.g., one individual RF 108). Each individual RF waveform can be defined for a particular frequency band, also referred to as a frequency component or ‘chip’, and the waveform properties of each individual waveform can be determined by Waveform Generator (107), which can include at least one amplitude value and at least one phase value corresponding to the chip”, thus the plurality of transmit output devices transmit different waveforms from different elements of the transmit aperture since Wegner teaches individual waveforms generated in the array elements of Waveform Synthesizer and Beam Controller and each individual RF waveform can be defined for a particular frequency band. Applicant discloses the language “adapted to”, which is not a positive limitation and thus does not have patentable weight. For examining purposes examiner is interpreting “adapted to” as configured to.

Regarding claim 2, Wegner teaches wherein the digital memory is further adapted to store 35digital samples of a plurality of pulse transmit 262018P00093US01 waveforms of different transmit energies for transmission during the common transmit event. (Paragraph 21) Wegner discloses “Various types of Random Access Memory (RAM) devices, Read Only Memory (ROM) devices, Flash Memory devices, and other suitable storage media can be used to implement storage functions of the memory unit(s)” These storage media are capable of storing 35digital samples of a plurality of pulse transmit 262018P00093US01waveforms of different transmit energies for transmission during the common transmit event. Applicant discloses the language “adapted to”, which is not a 

Regarding claim 13, Wegner teaches 282018P00093US01wherein the digital memory is adapted to be addressed simultaneously by a plurality of channel address counters. (Paragraph 21, Paragraph 34) Wegner discloses that the memory units could be implemented using various types of Random Access Memory (RAM) devices, thus because RAM allows stored data to be received and read almost instantaneously the digital memory is then addressed simultaneously. Applicant discloses the language “adapted to”, which is not a positive limitation and thus does not have patentable weight. For examining purposes examiner is interpreting “adapted to” as configured to.

Regarding claim 14, Wegner teaches wherein the channel address counters are further adapted to address different sequences of digital samples of different transmit waveforms for the common transmit event. (Paragraph 18, Paragraph 20-21, Paragraph 34 Fig.1A) Applicant discloses the language “adapted to”, which is not a positive limitation and thus does not have patentable weight. For examining purposes examiner is interpreting “adapted to” as configured to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wegner in view of Hanafy (US 5415175 A).

Regarding claim 3, Wegner teaches wherein 5the plurality of channel address counters are further adapted to address a sequence of digital samples of a pulse transmit waveforms 
Hanafy, in the same field of endeavor teaches higher energy for transmission by central elements of the transmit aperture, and a sequence of digital 10samples of a pulse transmit waveform of a lower energy for transmission by elements lateral of central elements of the transmit aperture. (Col.12, lines 16-31, Col.6, lines 30-65, Fig.5, Fig.9) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Wegner to incorporate higher energy for transmission by central elements of the transmit aperture, and a sequence of digital 10samples of a pulse transmit waveform of a lower energy for transmission by elements lateral of central elements of the transmit aperture as taught by Hanafy in order to avoid resolution loss.

Regarding claim 4, Wegner teaches the invention as claimed but does not explicitly teach wherein 15the transmit aperture is characterized by an apodization function across the transmit aperture which is higher in the center and lower at ends of the transmit aperture.
Hanafy, in the same field of endeavor teaches wherein 15the transmit aperture is characterized by an apodization function across the transmit aperture which is higher in the center and lower at ends of the transmit aperture. (Col.4, lines 1-6, Col.12, lines 16-31, Fig.5, Fig.9) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Wegner to incorporate wherein 15the transmit aperture is characterized by an apodization function across the transmit aperture which is higher in the center and lower at ends of the transmit aperture as taught by Hanafy in order to reduce or suppress the generation of sidelobes.

Regarding claim 5, Wegner teaches pulse transmit waveforms (Paragraph 25-26) but does not explicitly teach pulse width variation.
Hanafy, in the same field of endeavor teaches pulse width variation. (Col.3, lines 23-29) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Wegner to incorporate pulse width variation as taught by Hanafy in order to provide improved resolution along the range axis.

Regarding claim 6, Wegner teaches pulse transmit waveforms (Paragraph 25-26) but does not explicitly teach a wider pulse width are configured to produce a higher transmit energy, and wherein pulse transmit waveforms of a narrower pulse width are configured to produce a lower transmit energy.
Hanafy, in the same field of endeavor teaches a wider pulse width are configured to produce a higher transmit energy, and wherein pulse transmit waveforms of a narrower pulse 

Regarding claim 7, Wegner teaches an array of transducer elements (111) and transmitter output devices (108 and 109) but does not explicitly teach wherein the array of transducer elements further comprises a row of transducer elements configured to exhibit an active transmit aperture such that higher 35energy transmit waveforms are applied by the 272018P00093US01transmitter output devices to central elements of the active transmit aperture and lower energy transmit waveforms are applied to elements on either side of the central elements of the active transmit aperture.
Hanafy, in the same field of endeavor teaches wherein the array of transducer elements further comprises a row of transducer elements configured to exhibit an active transmit aperture such that higher 35energy transmit waveforms are applied by the 272018P00093US01transmitter output devices to central elements of the active transmit aperture and lower energy transmit waveforms are applied to elements on either side of the central elements of the active transmit aperture. (Abstract, Col.8, lines 27-57, Col.12, lines 52-68, Col.15, lines 16-35, Fig.5, Fig.9) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Wegner to incorporate wherein the array of transducer elements further 

Regarding claim 8, Wegner teaches wherein the digital memory is further adapted to store digital samples of a plurality of pulse transmit waveforms of different pulse widths. (Paragraph 21) Wegner discloses that the memory units could be implemented using various types of Random Access Memory (RAM) devices, Read Only Memory (ROM) devices, Flash Memory devices, and other suitable storage media, thus these above mentioned memory units are capable of storing digital samples of a plurality of pulse transmit waveforms of different pulse widths. Applicant discloses the language “adapted to”, which is not a positive limitation and thus does not have patentable weight. For examining purposes examiner is interpreting “adapted to” as configured to.

Further regarding claim 8, Wegner teaches wherein the array of transducer elements (111) further comprises a row of transducer elements configured to exhibit an active transmit aperture. (Paragraph 26-27, Claim.1, Fig.1A)

Further regarding claim 8, Wegner teaches transmitter output devices (108 and 109) but does not explicitly teach wherein the transmitter output devices are further adapted to apply pulse transmit waveforms of 15a wider pulse width to central elements of the active transmit 
Hanafy, in the same field of endeavor teaches applying pulse transmit waveforms of 15a wider pulse width to central elements of the active transmit aperture and to apply pulse transmit waveforms of a narrower pulse width to elements on either side of the central elements of the active transmit aperture. (Col.8, lines 21-57, Fig.5, Fig.9) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Wegner to incorporate applying pulse transmit waveforms of 15a wider pulse width to central elements of the active transmit aperture and to apply pulse transmit waveforms of a narrower pulse width to elements on either side of the central elements of the active transmit aperture as taught by Hanafy in order to help produce a clearer image when viewing the far field and avoid resolution loss.

Regarding claim 9, Wegner teaches wherein the plurality of transmitter output devices (108 and 109) comprise pulse waveform transmitters. (Paragraph 25-26, Paragraph 29, Claim.1, Fig.1A)



Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wegner in view of Hanafy and Lillegard (US 6115324 A).

Regarding claim 10, Wegner teaches digital samples of a pulse transmit waveform stored in the digital memory (Paragraph 21) but does not explicitly teach a sequence of one-bit digital words.
Lillegard, in the same field of endeavor teaches a sequence of one-bit digital words. (Col.4, lines 4-21, Fig.2, Fig.2A-2B) Lillegard discloses that each pulse code memory 50 can store multiple-bit patterns representing multiple wave shapes at multiple frequencies, thus the pulse code memory 50 is able to store a sequence of one-bit digital words. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Wegner in view of Hanafy to incorporate a sequence of one-bit digital words as taught by Lillegard in order to determine wave shape and the frequency of the pulses to be produced. 

Regarding claim 11, Wegner teaches digital samples of a pulse transmit waveform stored in the digital memory (Paragraph 21) but does not explicitly teach a sequence of three-bit digital words.
Lillegard, in the same field of endeavor teaches a sequence of three-bit digital words. (Col.4, lines 4-21, Fig.2, Fig.2A-2B) Lillegard discloses that each pulse code memory 50 can store multiple-bit patterns representing multiple wave shapes at multiple frequencies, thus the pulse code memory 50 is able to store a sequence of three-bit digital words. It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified  to incorporate a sequence of three-bit digital words as taught by Lillegard in order to determine wave shape and the frequency of the pulses to be produced. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wegner in view of Lida (US 4332171 A).

Regarding claim 15, Wegner teaches samples of a plurality of transmit waveforms (Paragraph 25-26, Paragraph 29, Claim.1, Fig.1A) but does not explicitly teach pulse transmit waveforms of a same fundamental pulse frequency and differing pulse 20widths.
Lida, in the same field of endeavor teaches pulse transmit waveforms of a same fundamental pulse frequency and differing pulse 20widths. (Col.7, lines 41-45, Fig.6) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Wegner to incorporate pulse transmit waveforms of a same fundamental pulse frequency and differing pulse 20widths as taught by Lida in order to obtain pulses and store pulses. 
Response to Arguments
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular 
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). See MPEP 2111.04 

Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.

Regarding applicants arguments to claim 1, applicant discloses “In Wegner, the waveform generator 107 generates one digital waveform, which is then synthesized by the waveform synthesizers and beam controllers 108 into individual analog waveforms for spread spectrum transmission by transducer array elements. There is no plurality of channel address counters in Wegner, nor is there any independent addressing of a digital sample sequence in Wegner.” Examiner respectfully disagrees, Wegner teaches “the exemplary system (100) can include Waveform Generator (107), which can be controlled by System Controller (102) for producing one or more digital waveforms.” (See Paragraph 24) Wegner further teaches Waveform Synthesizer and Beam Controller (108) which “can be configured to include at least one waveform synthesizer element on each line of the I number of array waveform synthesizers. In another example, Waveform Synthesizer and Beam Controller (108) can include at least one beam controller element on each line of the I number of array beam controllers.” (See Paragraph 25) Thus Wegner teaches a plurality of channel address counters in the form of the combination of the wave generator 107 and one waveform synthesizer element on each line of the I number of array waveform synthesizers or at least one beam controller element on each line of the I number of array beam controllers and henceforth each digital waveform generated (addressed) by the Waveform Generator (107) from the memory unit is individually addressed by the Waveform Synthesizer and Beam Controller (108). Wegner also discloses “The memory unit(s) can store pre-stored waveforms and coefficient data and information, which can be used in the implementation of generating a waveform, e.g., such as a spread-spectrum, wide instantaneous bandwidth, coherent, pseudo-random noise, and frequency and/or phase-coded waveform. The memory unit(s) can store data and information obtained from received and processed waveforms, which can be used to generate and transmit new waveforms”, thus the memory implies a plurality of channel address counters. (See Paragraph 21)

Further regarding applicants arguments to claim 1, applicant discloses “Third, there are no plurality of channel address counters adapted to address different sequences of digital samples of different transmit waveforms of a digital memory in Wegner. There is only one digital waveform produced by the waveform generator 107, which is then synthesized thereafter into analog waveforms by the waveform synthesizers and beam controllers 108.” Examiner respectfully disagrees, Wegner teaches “Each individual RF waveform can be defined for a particular frequency band, also referred to as a frequency component or ‘chip’, and the waveform properties of each individual waveform can be determined by Waveform Generator (107), which can include at least one amplitude value and at least one phase value corresponding to the chip. Waveform Generator (107) can issue commands and send waveform data including information about each individual waveform's properties to Waveform Synthesizer and Beam Controller (108) for generation of individual RF waveforms that can be composited into a composite RF waveform.” (See Paragraph 25), thus there are plurality of channel address counters (Waveform Generator (107) and Waveform Synthesizer and Beam Controller (108)) adapted to address different sequences of digital samples of different transmit waveforms of a digital memory in the form of individual RF waveforms with particular frequency bands and specific waveform properties for each individual waveform which are determined by Waveform Generator (107) which come from the memory unit(s) that store pre-stored waveforms and coefficient data and information, which can be used in the implementation of generating a waveform, e.g., such as a spread-spectrum, wide instantaneous bandwidth, coherent, pseudo-random noise, and frequency and/or phase-coded waveform. (See Paragraph 21)

Regarding applicants arguments to claim 2, applicant discloses “Wegner refers to different types of digital memory devices but says nothing about waveforms of different transmit energies.” Examiner respectfully disagrees, Wegner teaches “The memory unit(s) can store pre-stored waveforms and coefficient data and information, which can be used in the implementation of generating a waveform, e.g., such as a spread-spectrum, wide instantaneous bandwidth, coherent, pseudo-random noise, and frequency and/or phase-coded waveform” (See Paragraph 21)  One of ordinary skill in the art would recognize that these pre-stored waveforms and coefficient data and information would amount to waveforms of different transmit energies since the Waveform generator 107 uses this information to generate one or more digital waveforms.

Regarding applicants arguments to claim 13, applicant discloses “Not only does Wegner not mention anything about address counters, it says nothing about simultaneous addressability of his memory devices.” Examiner respectfully disagrees, Wegner teaches that the memory units could be implemented using various types of Random Access Memory (RAM) devices, thus because RAM allows stored data to be received and read almost instantaneously the digital memory is then addressed by the Waveform Generator (107) and Waveform Synthesizer and Beam Controller (108). 

Regarding applicants arguments to claim 14, applicant discloses “None of these passages show or suggest that different sequences of digital samples of different transmit waveforms for a common transmit event are stored in a memory unit.” Examiner respectfully disagrees, Wegner teaches “Each individual RF waveform can be defined for a particular frequency band, also referred to as a frequency component or ‘chip’, and the waveform properties of each individual waveform can be determined by Waveform Generator (107), which can include at least one amplitude value and at least one phase value corresponding to the chip. Waveform Generator (107) can issue commands and send waveform data including information about each individual waveform's properties to Waveform Synthesizer and Beam Controller (108) for generation of individual RF waveforms that can be composited into a composite RF waveform.” (See Paragraph 25), thus there are  Waveform Synthesizer and Beam Controller (108)) adapted to address different sequences of digital samples of different transmit waveforms for a common transmit event in the form of individual RF waveforms with particular frequency bands and specific waveform properties for each individual waveform which are determined by Waveform Generator (107) which come from the memory unit(s) that store pre-stored waveforms and coefficient data and information, which can be used in the implementation of generating a waveform, e.g., such as a spread-spectrum, wide instantaneous bandwidth coherent, pseudo-random noise, and frequency and/or phase-coded waveform. (See Paragraph 21)

Regarding applicants arguments to claim 3, applicant discloses “Hanafy's array of elements is shown in his Fig. 18, which shows that each element is curved to be thinner in the center and thicker at the sides. Since thin elements respond to high frequencies and thick elements to low frequencies, the applied signal frequency will determine what portion of the element will resonate. This produces an apodization effect across an element, but not along the transmit aperture. Hanafy uses the same drive signal for his central elements as he does for his lateral elements. Wegner says nothing about apodization. Accordingly it is respectfully submitted that the combination of Wegner and Hanafy cannot render Claim 3 unpatentable.” Examiner respectfully disagrees, Hanafy teaches the exiting beam width or aperture (transmit aperture) along the elevation direction produced by the broadband transducer from low to high frequencies in accordance with the second preferred embodiment. Hanafy teaches the exiting beam aperture (transmit aperture) which is generated from the full aperture of elements11. (See Col.8, lines 27-47 and Fig.5, Fig.9) 

Regarding applicants arguments to claim 4, applicant discloses “Hanafy has various apodization effects across an individual element, but not over the transmit aperture as recited in Claim 4.” Examiner respectfully disagrees, Hanafy teaches the exiting beam width or aperture (transmit aperture) along the elevation direction produced by the broadband transducer from low to high frequencies in accordance with the second preferred embodiment. Hanafy teaches the exiting beam aperture (transmit aperture) which is generated from the full aperture of elements 11. (See Col.8, lines 27-47 and Fig.5, Fig.9) Hanafy further teaches the transducer of all embodiments allows for the transducer to operate at a broader range of frequencies and allows for correct apodization.

Regarding applicants arguments to claim 5, applicant discloses “The cited passage in column 3 of Hanafy describes the differing thickness of his transducer elements and says nothing about transmit pulse width variation.” Examiner respectfully disagrees, Hanafy teaches Variation in thickness of the element along the range axis as much as 20 to 40 percent is preferred in this embodiment resulting in increased bandwidth and shorter pulse width (i.e., the maximum thickness is between 120 and 140 percent the value of the minimum thickness). This provides improved resolution along the range axis. Thus the pulse width is shorter (pulse width variation) from the Variation in thickness of the element. (See Col.3, lines 23-29 and Col.7, line 25-34 and Fig.9)

Regarding applicants arguments to claim 6, applicant discloses “Wegner says nothing about pulse widths or transmit energy. Hanafy's elements produce different beamwidths depending upon the applied frequency as described in col. 8 and shown in Fig. 9 of Hanafy. Again, nothing is said about pulse transmit waveforms or transmit energies, only transmit frequency” Examiner respectfully disagrees, Hanafy teaches Variation in thickness of the element along the range axis as much as 20 to 40 percent is preferred in this embodiment resulting in increased bandwidth and shorter pulse width (i.e., the maximum thickness is between 120 and 140 percent the value of the minimum thickness). This provides improved 

Regarding applicants arguments to claim 7, applicant discloses “neither Wegner nor Hanafy show or suggest anything about higher or lower energy transmit waveforms, nor their application to central or lateral elements of the transmit aperture.” Examiner respectfully disagrees, Hanafy teaches by controlling the excitation frequency, the operator may control which section of transducer element 11 generates the ultrasound beam. That is, at higher excitation frequencies, the beam is primarily generated from the center of the transducer element 11 and at lower excitation frequencies, the beam is primarily generated from the full aperture of the transducer element 11. Since the high and low frequencies control the energy of the waveforms, if more waves pass by, more energy is transferred each second. Hanafy further teaches at high frequencies, such as 7 Megahertz, the beam has a narrow aperture. When the frequency is lowered, the beam has a wider aperture. Further, at low enough frequencies, such as 2 Megahertz, the beam is effectively generated from the full aperture of the transducer element 11 (See Fig.5 and Fig.9)

Regarding applicants arguments to claim 8, applicant discloses “Similar the discussion above of Claims 3 and 7, neither Wegner nor Hanafy show or suggest anything about storing pulse transmit waveforms of different pulse widths, nor their application to central or lateral elements of the transmit aperture.” Please see paragraphs 49 and 53 above which address applicant’s arguments to claims 3 and 7. 

Regarding applicants arguments to claim 9, applicant discloses “Wegner says nothing about pulse waveform transmitters” Examiner respectfully disagrees, Hanafy teaches for example, the transduced acoustic wave can be emitted in the form of an acoustic waveform pulse. Each array element of the Transducer Array (111) may generate one or more acoustic 107). (See Paragraph 26)

Regarding applicants arguments to claims 10 and 11, applicant discloses “Lillegard, like Wegner and Hanafy, does not show or suggest applying pulse transmit waveforms of a wider pulse width to central elements of the active transmit aperture and applying pulse transmit waveforms of a narrower pulse width to elements on either side of the central elements of the active transmit aperture as described in Claim 8 from which Claims 10 and 11 depend. Accordingly it is respectfully submitted that Claims 10 and 11 are patentable over the combination of Wegner, Hanafy and Lillegard by reason of their dependency.” Please see Paragraph 54 detailed above which addresses applicant’s arguments to claim 8.

Regarding applicants arguments to claim 15, applicant discloses “the rejection references column 7, lines 41-45 of Iida. However, this passage refers to the control pulses produced by monostable multivibrators 30 and 31 to control the production of either 14 or 15 pulses from an AND gate 28 in Iida's control circuitry. It is not discussing transmit waveform characteristics at all.” Examiner respectfully disagrees, Lida teaches the circuit of FIG. 6 may be applied by merely varying the output pulse widths of the multivibrators 30 and 31 for obtaining fourteen and fifteen pulses. (See Col.7, lines 41-45) The multivibrators 30 and 31 have a same fundamental pulse frequency and Lida teaches varying the output pulse widths of the multivibrators 30 and 31. Thus a plurality of transmit waveforms comprise pulse transmit waveforms (obtaining fourteen and fifteen pulses) of a same fundamental pulse frequency and differing pulse widths. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645